Citation Nr: 0804573	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-35 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be established as a surviving 
spouse of the veteran for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  He passed away in August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come to the VA asking that she be 
recognized as the veteran's common-law wife and that she be 
granted Dependency and Indemnity Compensation (DIC) benefits.  
The veteran and appellant reportedly began living with one 
another in 1980.  They were not formally married, either by a 
justice-of-the-peace or by a minister/pastor/priest.  While 
cohabitating together, the veteran and the appellant did not 
produce any offspring.  

Following the veteran's release from active duty, he applied 
for and received VA compensation benefits for the residuals 
of an injury to the right hand.  A 10 percent disability 
rating was assigned.  The effective date of the award was 
September 4, 1970.  At that time, the veteran elected to 
receive compensation benefits at the "veteran no 
dependents" rate.  Nearly thirty years later, in August 
2002, service connection was granted for bilateral hearing 
loss and tinnitus.  As a result of that award, the amount of 
compensation he received was increased to a 20 percent 
combined rating.  A letter informing him of this action was 
sent to him in August 2002.  Although the appellant has 
claimed that she and the veteran had been presenting 
themselves as husband and wife, the veteran did not request 
that compensation rate be changed to reflect the "veteran 
with one dependent".  In other words, the veteran did not 
request that the VA change his records to show the appellant 
as his common-law wife or dependent.  

The veteran died in August 2003.  The appellant submitted a 
claim for DIC benefits following his death.  To support her 
assertions that she was the veteran's common-law wife, the 
appellant submitted a copy of a life insurance certificate 
along with the veteran's death certificate.  On the veteran's 
death certificate, the appellant was listed as the veteran's 
spouse.  However, on the life insurance certificate the 
appellant was not listed as the veteran's spouse.  Instead a 
different surname was given.  

The appellant has claimed that she and the veteran filed 
joint tax returns, jointly owned a vehicle, and paid for 
their domicile together as man and wife.  She further 
provided the names of individuals who know both she and the 
veteran implying that those individuals would confirm her 
assertions that the veteran was her common-law husband.  
However, copies of documents that would confirm the 
appellant's assertions do not presently appear in the claims 
folder.  It is also unclear from the claims folder whether 
the appellant truly understands the need to submit these 
documents and it is also unclear whether the appellant has 
received all letters concerning her appeal to the Board.  
Therefore, the Board will remand the claim to the RO/AMC so 
that the appellant may be given one more chance to submit 
evidence that would support her claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should once again be 
notified of what evidence is required to 
establish the existence of a "deemed 
valid" common-law marriage under 38 
C.F.R. §§ 3.52 and 3.205 (2007), to 
include asking her to submit 
documentation that she and the veteran 
had been living together for twenty plus 
years (as claimed by the appellant).  In 
conjunction with this development, the 
appellant must be advised of the 
provisions of 38 C.F.R. § 3.158 (a) 
(2007).

2. The RO should conduct a field 
investigation to conclusively determine 
whether, prior to the veteran's death, 
the appellant and veteran were in a 
relationship that could be a "deemed 
valid" common-law marriage.  The RO 
should interview neighbors, family, 
and/or friends of the veteran and the 
appellant to determine whether the couple 
held themselves out to the community as 
being married during this time period.

3.  The AMC/RO should contact the 
appellant and ask her to provide 
additional information with respect to 
the relationship between veteran and 
herself.  The AMC/RO should advise the 
appellant that she can submit alternate 
evidence to support her claim, including 
statements from neighbors, employers, 
clergyman, landlords, etcetera.  Of 
interest are statements that provide 
substance to the appellant's assertions 
that she and the veteran lived together 
as husband and wife or that they held 
themselves out to others as husband and 
wife.  Other documents which would go 
towards corroborating the appellant's 
assertions include billing statements or 
checking accounts showing that the 
veteran and the appellant lived together 
and held themselves out to the community 
that they were a couple.  

The AMC/RO is instructed to inform the 
appellant that the United States Court of 
Appeals for Veterans Claims, hereinafter 
the Court, has held that the "duty to 
assist is not always a one-way street," 
and that the appellant has an obligation 
to actively participate in the retrieving 
of any information/documents pertinent to 
her claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In other words, 
the appellant should be advised that her 
lack of cooperation and the lack of any 
additional supporting documents from her 
may detrimentally affect her claim for 
benefits.  All obtained evidence should 
be included in the claims folder for 
future review.  If no additional evidence 
is received, this should be noted in the 
claims folder.

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



